Citation Nr: 0935916	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hip 
disability, claimed as secondary to the Veteran's service-
connected degenerative osteoarthritis, lumbar spine.

2. Entitlement to service connection for bilateral leg 
disability, claimed as secondary to the Veteran's service-
connected degenerative osteoarthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1954 to March 1957 
and from March 1957 to March 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee, which in part, denied the Veteran's claims of 
service connection for lumbar spine, hip, and leg 
disabilities.  The Board remanded those claims in August 2007 
for further development.  

In a rating decision of February 2009, the RO granted service 
connection for degenerative joint disease of the lumbar 
spine, and assigned a 10 percent evaluation.  The Veteran did 
not disagree with this grant of service connection or any 
aspect of this decision.  Therefore, no claim for service 
connection for a lumbar spine disability is before the Board 
for appellate review at this time.  However, as outlined 
below, further development as to the Veteran's currently 
claimed hip and leg disabilities, and how they relate to his 
service-connected lumbar spine disability, is needed.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required. 




REMAND

As noted above, the RO granted service connection for a 
lumbar spine disability in February 2009.  It is the 
Veteran's contention that he currently suffers from bilateral 
hip and leg disabilities which are secondary to his service-
connected lumbar spine disability.  VA treatment records show 
long-standing complaints and treatment for radiating 
bilateral hip and leg pain.  See VA clinical records dated 
June 2004, August, 2004, January 2005, and February 2008.  He 
has been diagnosed with radiculopathy of the lower 
extremities and severe stenosis, and most recently, x-rays 
have demonstrated degenerative changes of the hips.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the instant case, in August 2007, the Board remanded the 
issues on appeal for the purpose of obtaining a VA 
examination and accompanying etiology opinion.  In 
particular, the examiner was asked to identify the Veteran's 
current bilateral hip and leg disabilities, and to determine 
whether it was at least as likely as not that the identified 
disabilities were the result of his now service-connected 
lumbar condition.  

In September 2007, the Veteran underwent a C & P examination.  
While the examiner reported objective neurological findings 
and diagnosed the current lumbar disability, he entirely 
failed to discuss or identify any of claimed hip and/or leg 
disabilities.  Moreover, the issue of secondary service 
connection was never addressed.  

Recognizing that the examination was inadequate, the RO sent 
the claims file back to the VA examiner to obtain an addendum 
to the August 2007 opinion.  In addition to identifying the 
current leg and hip disabilities, the RO asked the examiner 
to provide an opinion as to whether any diagnosed 
neurological conditions were the result of the Veteran's 
recently diagnosed diabetes (which is not service connected). 

Unfortunately, the VA examiner's February 2008 addendum 
remains inadequate for purposes of determining whether 
service connection for hip and leg disabilities is warranted.  
In the addendum the examiner simply stated that the Veteran 
had "minimal degenerative changes" in his hips, "which 
appear not be contributory to the patient's current pain, 
which seems to be related to his lumbar spine problems."  
This statement, lacking in terms of likelihood or 
probability, merely suggests that (a) the Veteran has 
orthopedic (hip) complications which "appear" to be 
unrelated to his service-connected lumbar spine disability, 
and (b) that his current hip and leg "pain," diagnosed 
variously as lumbar radiculopathy (lower extremity) and 
stenosis, are related his service-connected lumbar 
disability.  However, the examiner's statement still fails to 
answer the questions posed upon remand, and therefore, these 
issues must be further evaluated and expressed in terms of 
likelihood as outlined in the remand directives below.  

Here, it is noted that remand instructions of the Board are 
neither optional nor discretionary.  Indeed, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated. See Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, because the September 2007 VA 
examination and February 2008 addendum were not in accordance 
with the Board's August 2007 remand instructions, additional 
development is required in order to achieve compliance with 
that remand.  

Specifically, on remand, the Board finds that the Veteran 
should be afforded another VA examination to determine if 
there are any current hip or leg disabilities, to include 
claimed neurological impairments diagnosed as lumbar 
radiculopathy and stenosis, and arthritis of the hips.  
Thereafter, consideration should be given as to whether the 
Veteran has any hip or leg disability that is the result of, 
or has been increased by, his service-connected lumbar 
disability.  In so finding, the examiner should also address 
to what extent any such leg or hip disabilities 
(neurological) are attributable to the Veteran's non-service 
connected diabetes mellitus, type II.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination 
concerning his claimed bilateral and hip 
disabilities.  After reviewing the claims 
file, including all pertinent in-service 
and post-service medical records, and 
after examining the Veteran, the examiner 
should provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any diagnosed hip or leg 
disabilities are caused by or aggravated 
by the Veteran's service-connected lumbar 
spine disability. 

In responding to this inquiry, the 
examiner should also indicate the extent 
to which any neurologic symptoms are 
attributable to the Veteran's diabetes, 
specifically identifying any such 
symptoms.

2. Upon completion of the requested 
development, again consider the remaining 
issues on appeal.  If any action taken is 
not to the Veteran's satisfaction, provide 
him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




